Title: I. Alexander Hamilton’s Outline for the Letter of Recall, [ca. 2 August 1793]
From: Hamilton, Alexander
To: Cabinet



[ca. 2 Aug. 1793]

            
              
                
                I
                Discussion of the points in controversy
              
              
                
                
                I
                fitting out privateers—1 as it stands on the general law of Nations—2 upon the Treaties
              
              
                Right of[…]
                {
                ☞
                Inlistment of our Citizens as connected with itwith reference to his observations.
              
              
                
                
                II
                Exercise of consular Jurisdiction—
              

              
                
                
                
                I
                as it stands on general law of Nations
              


              
                
                
                
                II
                Upon treaties
              

              
                
                
                
                III
                Upon the principles of France herself—see Valin
              

            

History of his conduct in regard to these points—

IImpropriety of what was done at Charlestown before he had come to the seat of Government had known its sentiments &c
IIThe expectations he gave in conversations—in writing that he would not repeat the fitting of Privateers, and would prevent improper exercise of consular jurisdiction
IIIHis contraventions of these expectations citing the different instances as to fitting out privateers and condemning prizes—
 IV—Attempting to justify them as matters of right—
Enforce the Idea that if his constructions were right his course was wrong—
Ought not have persisted in doing what was contrary to the opinion of the Government, but ought to have referred the matter to National discussion &c &c—
VImpropriety of his having reclaimed our own offending citizens as matter of right—
VDisregard of the intimation of the Government with respect to Privateers Citizens Genet and Sans Culottes
cite the particulars—

VIIDisregard of sense of Government in regard to Little Democrat
Stating particulars—

VIIIOffensive stile of his Communications […] instances with summary comments
IXIn connection with the last the excessive pretensions of the Vice Consuls disrespectfuly urged and patronised by him by transmitting and upholding their communications.




Improprieties of conduct in other respects—
IHis being President of a political society—Society of Friends of Liberty and Equality
IIHis declaration to Mr. Dallas that he would appeal from the President to the People.

General observation on the inference to be drawn from such circumstances. An inference fortified by the conduct of his Secretary Mr. Pascal stating it with proper remarks on the impropriety of a privileged person pursuing such a course
